Case 1:21-mj-01841-UA Document 7 Filed 02/18/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

-- - xX
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY VIDEO OR
TELE CONFERENCE
-against-
“CR- ( )()
Shakil Ahmed
Defendant(s),
- - - -X
Defendant Shakil Ahmed - hereby voluntarily consents to

 

participate in the following proceeding via *_ videoconferencing or X__ teleconferencing:

xX

Initial Appearance Before a Judicial Officer

x Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
indictment Form)

xX

Bail/Detention Hearing

x Conference Before a Judicial Officer

BL BL

Defendant’s Signature Defendant's Counsel’s Signature

{Judge may obtain verbal consent on
Record and Sign for Defendant)

Shakil Ahmed Michael C. Farkas

Print Defendant's Name Print Counsel’s Name

 

 

 

This proceeding was conducted by reliable video or telephone conferencing technology.

44k

U.S. District Judge/U.S. Ma

      
 

oo
gistrate Judge

   

 
